RESOLUCIÓN
En conformidad con la Regla 12 de Disciplina Judicial, 4 L.RR.A. Ap. XV-B, se designan a las siguientes personas como miembros de la Comisión de Disciplina Judicial en los cargos que se indican a continuación:
Hon. Aida N. Molinary de la Cruz, presidenta de la Co-misión de Disciplina Judicial
Ledo. Ángel F. Rossy García, comisionado asociado
Leda. Delia Lugo Bougal, comisionada asociada
Ledo. José Miranda de Hostos, comisionado asociado
Leda. Evelyn Benvenutti, comisionada asociada
Sra. Eneida Sierra Corredor, comisionada asociada
Leda. Lourdes Velázquez, comisionada alterna
Dr. Juan Salgado, comisionado alterno
Las personas antes mencionadas ocuparán sus cargos por el término de cuatro (4) años.
Estos nombramientos entrarán en vigor inmediata-mente. El Tribunal Supremo agradece a los miembros su disposición de servir al pueblo de Puerto Rico a través de la Comisión.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo